EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 15, line 11: change “determining” to -- determining. --.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A system for image scrolling, comprising: an image cache; a frame buffer, to couple to a display; and one or more processors, wherein the system is configured to perform a method, the method comprising: continuously determining a scroll rate for image scrolling, based on selection through a user input device of one of a plurality of scroll rate ranges and based on movement indicated by the user input device, wherein continuously determining the scroll rate comprises automatically updating the scroll rate a predefined number of times per frame; and writing a sequence of images from the image cache to the frame buffer for image scrolling on the display at the determined scroll rate, wherein the scroll rate dynamically changes over time based on the continuously determining (Independent claim 1; claims 2-7 depend from claim 1).
A method for image scrolling, performed by a processor-based system, the method comprising: receiving input from a user input device; continuously determining a scroll rate for image scrolling, based on selection through the user input device of one of a plurality of scroll rate ranges and based on movement indicated by the user input device, wherein continuously determining the scroll rate comprises automatically updating the scroll rate a predefined number of times per frame; and writing a sequence of images from an image cache to a frame buffer for image scrolling on a display at the determined scroll rate, wherein the scroll rate dynamically changes over time based on the continuously determining (Independent claim 8; claims 9-14 depend from claim 8).
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: receiving input from a user input device; continuously determining a scroll rate for image scrolling, based on selection through the user input device of one of a plurality of scroll rate ranges and based on movement indicated by the user input device, wherein continuously determining the scroll rate comprises automatically updating the scroll rate a predefined number of times per frame; and writing a sequence of images from an image cache to a frame buffer for image scrolling on a display at the determined scroll rate, wherein the scroll rate dynamically changes over time based on the continuously determining (Independent claim 15; claims 16-20 depend from claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 30, 2021